Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, filed 8/26/2021, with respect to the rejections of claims 1-3, 6-14, 16, 17 and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lier et al (WO 03/015212 A1), hereinafter Lier.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lier (WO 03/015212 A1).
	Regarding claim 1, Lier (Figure 1, page 7 lines 8-18) teaches an apparatus comprising an antenna array 112A and 112B; a housing structure 102; beamforming circuitry 116A and 116B in the housing structure, wherein the beamforming circuitry is configured to feed the antenna 
Regarding claim 2, as applied to claim 1, Lier (Figure 1) teaches that the antenna array 112A/112B is configured to transmit radio-frequency signals within a signal beam that is formed by the beamforming circuitry 116A/116B.
Regarding claim 7, as applied to claim 1, Lier (Figure 1) teaches that the deployment structure 110A/110B is configured to stow the antenna array by retracting.
Regarding claim 9, as applied to claim 1, Lier (Figure 1) teaches that the deployment structure is extendable to move the phased antenna array away from the housing structure.
Regarding claim 11, as applied to claim 1, Lier (Figure 1) further teaches solar panels 106A and 106B and thrusters 104A and 104B coupled to the housing structure.
Regarding claim 12, Lier (Figure 1) teaches a satellite 100 comprising a phased antenna array 112A/112B configured to transmit radio-frequency signals within a signal beam; a deployment structure 110A/110B; and beamforming circuitry 116A/116B for the phased antenna array, wherein the beamforming circuitry is physically separated from the phased antenna array by the deployment structure (abstract and page 7, lines 16-18).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 8, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lier.
	Regarding claim 8, as applied to claim 1, Lier teaches the claimed invention wherein the deployment structure 110A/110B separates the phased antenna array 112A/112B from the housing structure 102.  
Lier does not explicitly mention that the phased antenna array is separated from the housing structure by approximately two meters.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select a desired distance between the antenna array and the housing when deployed in order to obtain enough separation for transmitting and/or receiving signals.
Regarding claims 10 and 16, as applied to claim 9 and 12 above, Lier (Figure 1) teaches the claimed invention the deployment structure 110A/110B comprises a support post.
	Lier does not explicitly mention an actuator.

Regarding claim 13, as applied to claim 12, Lier teaches the claimed invention except explicitly mention that the beamforming circuitry is configured to perform analog and digital beamforming operations for the phased antenna array.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the beamforming circuitry to perform analog and digital beamforming operations for the phased antenna array in order to support different communications protocols.

Allowable Subject Matter
6.	Claims 3-6, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 17-20 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Lier fails to further teach a first additional antenna array coupled to the antenna array and a second additional antenna array coupled to the beamforming circuitry.
Claims 4-6 would have been found allowable for depending, either directly or indirectly, on claim 3.
Regarding claim 14, Lier fails to further teach that the beamforming circuitry is configured to feed the phased antenna array through space, further comprising first antenna elements coupled to the beamforming circuitry; and second antenna elements coupled to the phased antenna array, wherein the first antenna elements are separated from the second antenna elements by the deployment structure and wherein the beamforming circuitry is configured to feed the phased antenna array using the first and second antenna elements.
Regarding claim 17, Lier teaches apparatus comprising beamforming circuitry; first antenna elements coupled to the beam forming circuitry and configured to produce wireless signals.
Lier, however, fails to further teach second antenna elements wirelessly coupled to the first antenna elements; and third antenna elements coupled to the second antenna elements, wherein the first, second, and third antenna elements are configured to form a radio-frequency lens that projects the wireless signals onto a given location.
Claims 18-20 are allowed for at least the reason for depending on claim 17.
Regarding claim 21, as applied to claim 1, Lier fails to further teach an additional antenna array wirelessly coupled to the beamforming circuitry; and at least one upconverter or downconverter coupled between the antenna array and the additional antenna array. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845